Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 26, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his position as an assembler and machine operator on October 26, 1998 believing that he was being discriminated against because he did not receive a year-end bonus in 1997 and the employer did not pay him for 30 minutes worth of time after he left a half hour early on July 25, 1998. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board which denied claimant’s application for benefits on the ground that he did not have good cause to separate from his employment. Claimant continued to work for three months following the last cited incident, thereby waiving his right to assert such reasons as a compelling basis to resign (see, Matter of Rieth [Sweeney], 238 AD2d 650; Matter of Frankel [Sweeney], 236 AD2d 773, 774), notwithstanding his claim that he stayed to accrue two weeks of vacation time.
*876Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.